Citation Nr: 1127790	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The appellant served on various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the United States Army National Guard from August 1974 to October 1994 as well as for six years prior thereto.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An October 2006 rating decision denied service connection for a left knee disability.  This decision was confirmed and continued in a January 2007 rating decision and a May 2007 rating decision.  Service connection for a left hip disability also was denied in the May 2007 rating decision.  The appellant perfected an appeal of each of the determinations made in that decision.

In July 2007, a Decision Review Officer (DRO) hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the appellant's current left knee disability is related to his service in any manner.

2.  The weight of the evidence does not show that the appellant's current left hip disability is related to his service in any manner.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letters dated in August 2006, December 2006, and February 2007, the appellant was notified with respect to his left knee disability of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  The February 2007 letter additionally provided this notification with respect to his left hip disability.

The Board finds that VA's duty to notify has been more than satisfied given these letters.  The August 2006 letter regarding the appellant's left knee disability addressed all notice elements was supplied in advance of the initial adjudication by the RO, who in this case also is the AOJ, of the issue in October 2006.  Therefore, the December 2006 and February 2007 letters, which also addressed all notice elements for this issue, went beyond what is required.  The portion of the February 2007 letter regarding the appellant's left hip disability further addressed all notice elements and was supplied in advance of the initial adjudication by the RO/AOJ of the issue in May 2007.  Finally, the appellant has not alleged, and the Board has not found, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the appellant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the appellant's service treatment records.  No VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the appellant has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  With respect to private treatment records, he submitted some on his own behalf and VA also obtained some.

A VA joints examination was afforded to the appellant regarding his left knee disability in October 2006.  His representative argued in an Informal Hearing Presentation dated in March 2010 that this examination was inadequate and that a remand for another examination was in order because the claims file and service treatment records were not reviewed by the examiner.  The Board disagrees.  The examination report clearly denotes that the claims file was reviewed.  Conceded is that this file did not then contain service treatment records.  However, the Board notes that the file did at that time contain the most pertinent service treatment record regarding the appellant's left knee disability (a Statement of Medical Examination and Duty Status related to a left knee injury he sustained while on INACTDUTRA in May 1983).  The appellant further gave an accurate history regarding his left knee disability to the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the claimant's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

The appellant also recounted his relevant symptomatology to the examiner who conducted the October 2006 VA joints examination.  A comprehensive physical assessment was conducted and previous diagnostic test results were reviewed.  The examiner then rendered a diagnosis of a left knee disability and opined as to whether it was related to service.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Neither a VA medical examination nor a VA medical opinion has been afforded to the claimant with respect to his left hip disability.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



This third factor establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Board finds, contrary to the contention of the appellant's representative in the March 2010 Informal Hearing Presentation, that it is unnecessary to provide the appellant a VA medical examination or to obtain a VA medical opinion regarding his left hip disability because all of these factors are not met.  It is undisputed that he has a current left hip disability.  However, the evidence does not establish that he suffered an in-service event or injury related to his left hip.  There is an opinion from a private physician that the appellant's current left hip disability is associated to his service, but it is found to lack any significant probative value in the discussion below.  No other indication exists that his current left hip disability may be associated with his service.

Other than the request for another VA medical examination and opinion regarding the left knee disability and an initial VA medical examination and opinion regarding the left hip disability, neither the appellant nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The appellant seeks entitlement to service connection for a left knee disability and for a left hip disability.  He contends that he has had left knee problems ever since falling while exiting a helicopter during INACTDUTRA in 1983 and that these left knee problems caused left hip problems.

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  The effect of the distinction between active duty versus ACTDUTRA and INACTDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACTDUTRA and/or INACTDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  


To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or permanent aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).


The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reveal the following.  The appellant reported no physical problems whatsoever in June 1980.  His lower extremities were clinically evaluated and found to be normal at that time.  A Statement of Medical Examination and Duty Status was generated after he suffered a left knee injury after falling while exiting a helicopter in May 1983.  It was noted therein that the injury was incurred in the line of duty, specifically a three day period of INACTDUTRA.  The appellant reported no physical problems whatsoever in March 1984, June 1988, and January 1992.  Clinical evaluation of his lower extremities was normal at each of these times.

Private treatment records, many of which largely are illegible, reflect that the appellant complained of left hip/thigh symptoms beginning in approximately June 2001.  Calcific trochanteric bursitis was diagnosed in July 2001.

Radiologic findings dated in June 2002 showed faint calcifications of the menisci and articular cartilage of the left knee compatible with calcium pyrophosphate dihydrate disease (CPPD) as well as avascular necrosis of the left hip with subchondral fracture.  An impression of avascular necrosis left femoral head was rendered.

Left hip replacement surgery was performed in June 2006.  A medical history of enthesopathy of hip was noted in October 2007.

The appellant was afforded a VA joints examination with respect to his left knee in October 2006.  He described his left knee injury during INACTDUTRA and indicated that he first sought private treatment for his left knee in 1994.  The examiner reviewed his claims file, which as noted above did not at that time contain his service treatment records but did contain the Statement of Medical Examination and Duty Status regarding his May 1983 INACTDUTRA left knee injury.  CPPD/chondrocalcinosis of the meniscus and degenerative joint disease (DJD) were diagnosed following physical assessment and review of previous diagnostic test results.  The examiner then opined that these disorders were not caused by or a result of the appellant's service, particularly the May 1983 injury to the left knee.  Noted in this regard was that this injury was acute and transitory as well as resolved since there was no evidence of treatment for his left knee until several years after service, that chondrocalcinosis often occurs with DJD according to online medical literature from the Mayo Clinic, and that the medical literature indicates that DJD and chondrocalcinosis are not developed during three days of service but rather constitute a longstanding process.

In a July 2007 letter, Dr. D.E.C.L. indicated that he treated the appellant for chronic left lower extremity problems.  He then indicated that the appellant had complained of left knee and hip pain after falling while exiting a helicopter in 1983.  He characterized this as left lower extremity trauma as well as "service connected injury."  Dr. D.E.C.L. then noted that radiologic findings from 2002 showed a left meniscal injury and left subchondral fracture of the hip, which was complicated by development of avascular necrosis.  He finally opined that the appellant's "injuries to his left lower extremity are directly related with all medical probability to the trauma suffered in 1983.  Chronic sequelae and radiologic changes are compatible with previous trauma received."

The appellant testified at his July 2007 DRO hearing that he has had left knee problems ever since his May 1983 fall and left knee injury during INACTDUTRA.  He also testified that his left hip problems are due to his left knee problems.  Finally, he testified that he went to various hospitals and private physicians for left knee and hip treatment over the years.  

Given the above, the Board finds that entitlement to service connection for a left knee disability and for a left hip disability is not warranted.  The first Hickson requirement is satisfied for both disabilities.  However, the second Hickson requirements is met only for the first disability and the third Hickson requirement is not satisfied for either disability.  Continuity of symptomatology pursuant to Savage further has not been established for either disability.  The Allen requirements for a left hip disability finally have not been met.

With respect to the first Hickson requirement, numerous recent diagnoses concerning the left knee and left hip are of record.  These include CPPD/chondrocalcinosis of the meniscus, meniscal injury, as well as DJD regarding the left knee.  These also include calcific trochanteric bursitis, subchondral fracture, avascular necrosis, and enthesopathy regarding the left hip.  There accordingly is ample evidence that the appellant has a current left knee disability and a current left hip disability.


With respect to the second Hickson requirement, it is undisputed that the appellant experienced a left knee problem during service.  Service treatment records, specifically a Statement of Medical Examination and Duty Status confirm that he injured his left knee in the line of duty while exiting a helicopter during a three day period of INACTDUTRA in May 1983.  The incurrence of an in-service left knee injury therefore has been established.

The weight of the evidence does not show that the appellant experienced any problem particular to the left hip during service, however.  In his July 2007 letter, Dr. D.E.C.L. essentially stated that the appellant sustained an in-service left hip injury during the fall mentioned in the preceding paragraph.  However, the source upon which he relied in making this statement is not known.  It does not appear to be based on the appellant's self-report.  The appellant indeed has not contended that he injured his left hip during service, whether in his May 1983 fall while exiting a helicopter or otherwise.  The source of Dr. D.E.C.L.'s statement also does not appear to be based on the evidence contemporaneous to the time of the appellant's service.  His service treatment records are devoid of any indication that he ever complained of, received treatment for, or was diagnosed with a left hip problem.  Of particular note, no mention of the appellant's left hip was made in the May 1983 Statement of Medical Examination and Duty Status related to his fall while exiting a helicopter.  Also noted is that he denied any physical problems whatsoever and his lower extremities, which includes his hips, were found to be normal upon clinical evaluation in June 1980, March 1984, June 1988, and January 1992.  This evidence has greater probative value that Dr. D.E.C.L.'s statement.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Because of this and because his statement also is wholly uncorroborated by the appellant, the incurrence of an in-service left hip injury has not been established.


With respect to the third Hickson requirement, the weight of the evidence does not reflect that the appellant's current left knee disability is related to his service.  One positive etiology opinion exists in Dr. D.E.C.L.'s July 2007 letter.  One negative etiology opinion also exists from the examiner who conducted the October 2006 VA joints examination.  Each opinion carries some probative weight because a rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions" without reasoning or rationale); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must support its conclusions with analysis).  Yet the Board affords the VA examiner's negative opinion much more probative weight than Dr. D.E.C.L.'s positive opinion for the following reasons.  

First and foremost, the rationale provided by the VA examiner was thorough.  Mention was made of the in-service left knee injury, the nature of this injury (found to be acute, transitory, and resolved), the length of time before the appellant sought treatment for his left knee following the injury (years), the nature of his currently diagnosed left knee conditions as reported in medical literature (occurring together), and the etiology of such conditions as reported in the medical literature (developed over a long rather than a short period of time).  The rationale provided by Dr. D.E.C.L., in contrast, was not thorough.  Mention was made only of the in-service left knee injury (described as trauma) and the nature of his current left knee disability (compatible with previous trauma, as reflected by chronic sequelae and radiologic changes).  No explanation was provided as to how there are chronic sequelae when the appellant did not seek treatment for years after his in-service left knee injury.  Further, no explanation was provided as to how the radiologic changes were indicative of previous trauma, particularly the in-service left knee injury.  Medical literature was not cited for any reason whatsoever, including for a discussion of the nature of the appellant's currently diagnosed left knee conditions.

Second, the VA examiner's opinion was rendered after consideration of the claims file.  The file included a Statement of Medical Examination and Duty Status regarding the appellant's in-service left knee injury.  There is no indication that Dr. D.E.C.L.'s opinion similarly was rendered after consideration of the either the claims file or just this Statement.

Acknowledgement is given to the appellant's belief that his current left knee disability is related to his in-service left knee injury.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the multiple diagnoses.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the appellant possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render a nexus opinion regarding the medical etiology of his complex left knee disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The weight of the competent etiology opinions of record is against his claim, as discussed above.  

The weight of the evidence additionally does not reflect that the appellant's current left hip disability is related to his service.  Only the positive etiology opinion in Dr. D.E.C.L.'s July 2007 letter exists in this regard.  However, this opinion does not carry any probative weight because it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale provided, which was the same as that provided for the left knee, predominantly rested upon the fact that the appellant incurred a left hip injury during service.  Such injury was found not to be established above because it was not self-reported by the appellant or referenced in his service treatment records.  

With respect to continuity of symptomatology pursuant to Savage, the weight of the evidence does not show that the appellant has experienced left knee symptoms since his May 1983 in-service left knee injury.  Service treatment records for over a decade thereafter are silent with respect to complaints regarding his left knee.  His lower extremities, which includes his knees, were clinically evaluated and found to be normal in March 1984, June 1988, and January 1992.  The first post-service evidence of a left knee problem is dated in June 2002.

Acknowledgement is given to the appellant's assertion that he has experienced left knee problems ever since his in-service left knee injury and that various hospitals and private physicians have provided treatment for his left knee over the years.  He is competent to report such problems and treatment because they are within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  The fact that the medical evidence does not support his report is not enough to find that he lacks credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet this fact, combined with the following, point to his lack of credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

Emphasis first is placed on the over 19 year gap between May 1983 when the appellant incurred his in-service left knee injury and June 2002 when a left knee problem first is documented following this injury.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds here that this extended period is significant evidence against the appellant's claim.

The timing of the appellant's assertions that he has experienced left knee problems ever since his discharge second has not gone unnoticed.  He did not contend this was the case prior to filing his claim, but did so only thereafter.  As such, it appears to have been made in an attempt to secure VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by, among other things, a showing of interest or bias).

No indication exists that the appellant has experienced left hip symptoms continuously since service.  He does not contend this to be the case notwithstanding his assertion that various hospitals and private physicians have provided treatment for his left hip over the years.  Such continuity indeed is impossible given that no left hip injury was "noted" during service.  Further, the first post-service evidence of a left hip problem is dated in June 2001, over 18 years after the appellant fell while exiting a helicopter on INACTDUTRA in May 1983 and almost seven years after his discharge.

Lastly with respect to the Allen requirements for a left hip disability, the Board notes that service connection for a left knee disability was not granted herein.  It follows that this disability cannot serve as a means through which to grant service connection for another disability on a secondary basis.  No further discussion of the appellant's belief that his left knee disability caused his left hip disability therefore is necessary.

For each of the above reasons, the preponderance of the evidence is against the appellant's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis, direct under Hickson and Savage, or secondary under Allen as applicable, for a left knee disability and for a left hip disability.  The doctrine of reasonable doubt thus is not applicable, and these issues are denied.


ORDER

Service connection for a left knee disability is denied.  

Service connection for a left hip disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


